Filed 8/17/21 P. v. Brown CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076631

 v.                                                                      (Super.Ct.No. FSB20001020)

 CORWIN BROWN,                                                           OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Micah Reyner, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         A.       PROCEDURAL HISTORY

         On August 7, 2020, defendant and appellant Corwin Brown pled no contest to one

felony count of making a criminal threat in violation of Penal Code section 422.

                                                             1
However, prior to his sentencing, defendant moved to withdraw his plea. At the hearing

on the motion to withdraw on January 4, 2021, the trial court denied defendant’s motion.

Thereafter, the trial court sentenced defendant to 16 months in prison pursuant to the

terms of the plea agreement.

       On February 22, 2021, defendant filed a notice of appeal challenging the validity

of his plea and requested a certificate of probable cause. The trial court denied

defendant’s request for a certificate of probable cause. On March 3, 2021, defendant

filed a notice of appeal based on “matters that occurred after the plea and do not affect its

validity.”

       B.     FACTUAL HISTORY

       On March 21, 2020, a gas station attendant detained defendant after an argument

regarding the purchase of cigarettes. The police came to the gas station and interviewed

the attendant. The attendant told the police that the argument occurred at a walk-up

window and during the argument, he refused to open the door to the gas station to let

defendant inside. Thereafter, defendant told the attendant that “he was going to have his

homeboys come in and catch a fade.” As defendant was talking to the attendant,

defendant lifted up his shirt to reveal a gun.

                                       DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and has requested this


                                                 2
court to undertake a review of the entire record. Pursuant to Anders, counsel identified

the following issues to assist the court in its search of the record for error: “Does the

record show appellant’s plea of no contest was voluntary and intelligent? (See North

Carolina v. Alford (1970) 400 U.S. 25, 31.)”

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error. We are satisfied that defendant’s

attorney has fully complied with the responsibilities of counsel and no arguable issue

exists. (Id. at p. 126; People v. Wende, supra, 25 Cal.3d at pp. 441-442.)

                                       DISPOSITION

       The appeal is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                          MILLER
                                                                                  Acting P. J.


We concur:


FIELDS
                                  J.


RAPHAEL
                                  J.




                                              3